UNITED STATES  SECURITIESAND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 March1, 2011 Barclays PLC and Barclays Bank PLC (Names of Registrants) 1 Churchill Place London E14 5HP England (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): This Report is a joint Report on Form 6-K filed by Barclays PLC and Barclays Bank PLC. All of the issued ordinary share capital of Barclays Bank PLC is owned by Barclays PLC. This Report comprises: Information given to The London Stock Exchange and furnished pursuant to General Instruction B to the General Instructions to Form 6-K. EXHIBIT INDEX Exhibit No. 1 FRN Variable Rate Fix dated 10 February 2011 Exhibit No. 2 FRN Variable Rate Fix dated 14 February 2011 Exhibit No. 3 FRN Variable Rate Fix dated 16 February 2011 Exhibit No. 4 FRN Variable Rate Fix dated 16 February 2011 Exhibit No. 5 FRN Variable Rate Fix dated 16 February 2011 Exhibit No. 6 FRN Variable Rate Fix dated 17 February 2011 Exhibit No. 7 FRN Variable Rate Fix dated 17 February 2011 Exhibit No. 8 Director/PDMR Shareholding dated 16 February 2011 Exhibit No. 9 FRN Variable Rate Fix dated 18 February 2011 Exhibit No. 10 FRN Variable Rate Fix dated 18 February 2011 Exhibit No. 11 FRN Variable Rate Fix dated 22 February 2011 Exhibit No. 12 Redemption of notes dated 23 February 2011 Exhibit No. 13 Early Redemption dated 23 February 2011 Exhibit No. 14 FRN Variable Rate Fix dated 24 February 2011 Exhibit No. 15 FRN Variable Rate Fix dated 25 February 2011 Exhibit No. 16 FRN Variable Rate Fix dated 25 February 2011 Exhibit No. 17 Total Voting Rights dated 28 February 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each of the registrants has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BARCLAYS PLC (Registrant) Date: March1, 2011 By: /s/ Patrick Gonsalves Patrick Gonsalves Deputy Secretary BARCLAYS BANK PLC (Registrant) Date:March 1, 2011 By: /s/ Patrick Gonsalves Patrick Gonsalves Joint Secretary Exhibit No.1 LONDON(BUSINESS WIRE) As Agent Bank, please be advised of the following rate determined on: 10/02/11 Issue � Barclays Bank Plc - Series 185 - USD60,000,000 FRN due February 2012 ISIN Number � XS0413572404 ISIN Reference � 041357240 Issue Nomin USD � 60,000,000 Period � 14/02/11 to 13/05/11 Payment Date 13/05/11 Number of Days � 88 Rate � 1.092 Denomination USD � 100,000 � 60,000,000 � Amount Payable per Denomination � 266.93 � 160,160.00 � Bank of New York Rate Fix Desk Telephone � 44 1202 689580 Corporate Trust Services Facsimile � 44 1202 689601 Barclays Bank PLC Source: Barclays Bank PLC Exhibit No.2 LONDON(BUSINESS WIRE) As Agent Bank, please be advised of the following rate determined on: 14/02/11 Issue � Barclays Bank Plc - Series 184 - GBP1,141,500,000 FRN due Feb 2012 ISIN Number � XS0413571851 ISIN Reference � 041357185 Issue Nomin GBP � 1,141,500,000 Period � 14/02/11 to 13/05/11 Payment Date 13/05/11 Number of Days � 88 Rate � 1.20338 Denomination GBP � 50,000 � � Amount Payable per Denomination � 145.07 � � Bank of New York Rate Fix Desk Telephone � 44 1202 689580 Corporate Trust Services Facsimile � 44 1202 689601 Barclays Bank PLC Source: Barclays Bank PLC Exhibit No.3 LONDON(BUSINESS WIRE) As Agent Bank, please be advised of the following rate determined on: 14/02/11 Issue � Barclays Bank Plc - Series 184 - GBP1,141,500,000 FRN due Feb 2012 ISIN Number � XS0413571851 ISIN Reference � 041357185 Issue Nomin GBP � 1,141,500,000 Period � 14/02/11 to 13/05/11 Payment Date 13/05/11 Number of Days � 88 Rate � 1.20338 Denomination GBP � 50,000 � � Amount Payable per Denomination � 145.06 � � Bank of New York Rate Fix Desk Telephone � 44 1202 689580 Corporate Trust Services Facsimile � 44 1202 689601 Barclays Bank PLC Source: Barclays Bank PLC Exhibit No.4 LONDON(BUSINESS WIRE) Re: BARCLAYS BANK PLC. GBP 2,000,000,000.00 MATURING: 16-May-2018 ISIN: XS0398795574 PLEASE BE ADVISED THAT THE INTEREST RATE FOR THE PERIOD 16-Feb-2-Mar-2 DAY BASIS: ACTUAL/365(FIX) INTEREST PAYABLE VALUE 16-Mar-2: GBP 44.52 PER GBP 50,000.00 DENOMINATION Barclays Bank PLC Source: Barclays Bank PLC Exhibit No.5 LONDON(BUSINESS WIRE) Re: BARCLAYS BANK PLC. GBP 1,000,000,000.00 MATURING: 16-May-2019 ISIN: XS0398797604 PLEASE BE ADVISED THAT THE INTEREST RATE FOR THE PERIOD 16-Feb-2-Mar-2 DAY BASIS: ACTUAL/365(FIX) INTEREST PAYABLE VALUE 16-Mar-2: GBP 44.52 PER GBP 50,000.00 DENOMINATION Barclays Bank PLC Source: Barclays Bank PLC Exhibit No.6 LONDON(BUSINESS WIRE) As Agent Bank, please be advised of the following rate determined on: 17/02/11 Issue � Barclays Bank Plc - Series 53 - EUR 50,000,000 FRN due 19 Feb 2029 ISIN Number � XS0093415288 ISIN Reference � 09341528 Issue Nomin EUR � 50,000,000 Period � 21/02/11 to 20/02/12 Payment Date 20/02/12 Number of Days � 364 Rate � 3.341 Denomination EUR � 50,000,000 � � Amount Payable per Denomination � 1,665,923.29 � � Bank of New York Rate Fix Desk Telephone � 44 1202 689580 Corporate Trust Services Facsimile � 44 1202 689601 Barclays Bank PLC Source: Barclays Bank PLC Exhibit No.7 LONDON(BUSINESS WIRE) As Agent Bank, please be advised of the following rate determined on: 17/02/11 Issue � Barclays Bank Plc - Series 170 - EUR 1,500,000,000 FRN due 22 Nov 2011 ISIN Number � XS0400716444 ISIN Reference � 40071644 Issue Nomin EUR � 1,500,000,000 Period � 21/02/11 to 23/05/11 Payment Date 23/05/11 Number of Days � 91 Rate � 1.336 Denomination EUR � 50,000 � 1,500,000,000 � 1,000 Amount Payable per Denomination � 168.86 � Pok5,065,666.67 � XS0400716444 Bank of New York Rate Fix Desk Telephone � 44 1202 689580 Corporate Trust Services Facsimile � 44 1202 689601 Barclays Bank PLC Source: Barclays Bank PLC Exhibit No.8 16 February 2011 Barclays PLC Director/PDMR shareholding: Disclosure and Transparency Rules 3.1.4R(1)(a) On 15 February 2011 the following ordinary shares in Barclays PLC ("the Company") were purchased on behalf of the following non-executive Directors of the Company at a price of �3.2210 per share. As disclosed in the Company's Annual Report, these purchases arise from the policy of using part of each non-executive Director's fee to purchase shares in the Company on the Directors' behalf which, together with any reinvested dividends, are retained for the Director until they leave the Board. DIRECTOR BARCLAYS PLC SHARES PURCHASED TOTAL BENEFICIAL INTEREST FOLLOWING THIS NOTIFICATION TOTAL NON-BENEFICIAL INTEREST FOLLOWING THIS NOTIFICATION David Booth - Sir Richard Broadbent - Alison Carnwath - Fulvio Conti - Simon Fraser - Reuben Jeffery� - Sir Andrew Likierman - Dambisa Moyo - Sir Michael Rake - Sir John Sunderland - � Reuben Jeffery's beneficial interest comprises 15,000 American Depositary Shares and 7,691 Ordinary Shares in Barclays PLC Exhibit No.9 LONDON(BUSINESS WIRE) As Agent Bank, please be advised of the following rate determined on: 18/02/11 Issue � Barclays Bank Plc - Series 175 - USD 2,000,000,000 FRN due 19 December 2011 ISIN Number � XS0406399427 ISIN Reference � 40639942 Issue Nomin USD � 2,000,000,000 Period � 22/02/11 to 21/03/11 Payment Date 21/03/11 Number of Days � 27 Rate � 1.212 Denomination USD � 100,000 � 2,000,000,000 � 1,000 Amount Payable per Denomination � 90.90 � Pok1,818,000.00 � XS0406399427 Bank of New York Rate Fix Desk Telephone � 44 1202 689580 Corporate Trust Services Facsimile � 44 1202 689601 Barclays Bank PLC Source: Barclays Bank PLC Exhibit No.10 LONDON(BUSINESS WIRE) As Agent Bank, please be advised of the following rate determined on: 18/02/11 Issue � Barclays Bank Plc - Series 187 - GBP 250,000,000 FRN due 20 Feb 2012 ISIN Number � XS0414007491 ISIN Reference � 41400749 Issue Nomin GBP � 250,000,000 Period � 18/02/11 to 18/05/11 Payment Date 18/05/11 Number of Days � 89 Rate � 1.25175 Denomination GBP � 50,000 � 250,000,000 � Amount Payable per Denomination � 152.61 � 763,053.08 � Bank of New York Rate Fix Desk Telephone � 44 1202 689580 Corporate Trust Services Facsimile � 44 1202 689601 Barclays Bank PLC Source: Barclays Bank PLC Exhibit No.11 LONDON(BUSINESS WIRE) As Agent Bank, please be advised of the following rate determined on: 22/02/11 Issue � Barclays Bank Plc - Series 197 - GBP200,000,000 FRN due May 2012 ISIN Number � XS0430788108 ISIN Reference � 043078810 Issue Nomin GBP � 200,000,000 Period � 22/02/11 to 23/05/11 Payment Date 23/05/11 Number of Days � 90 Rate � 1.083 Denomination GBP � 50,000 � 200,000,000 � Amount Payable per Denomination � 133.52 � 534,082.19 � Bank of New York Rate Fix Desk Telephone � 44 1202 689580 Corporate Trust Services Facsimile � 44 1202 689601 Barclays Bank PLC Source: Barclays Bank PLC Exhibit No.12 23 February 2011 BARCLAYS BANK PLC �1,250,000,000 Callable Floating Rate Subordinated Notes due 2016 ISIN: XS0240949791 (the "Notes") NOTICE OF CONFIRMATION OF REDEMPTION OF NOTES AND CANCELLATION OF LISTING NOTICE IS HEREBY GIVEN by Barclays Bank PLC (the "Company") that the Company intends to fully redeem all of the outstanding Notes on 20 April 2011 (the "Redemption Date"), pursuant to Condition 6(e) of the Notes and in accordance with paragraph 20 of the Final Terms dated 19 January 2006 in relation to the Notes. Accordingly, at the request of the Company: (1) the Financial Services Authority in its capacity as UK Listing Authority will cancel the listing of the Notes on the Official List with effect from the Redemption Date; and (2) the London Stock Exchange plc will cancel the admission of the Notes to trading on the London Stock Exchange with effect from the Redemption Date. Exhibit No.13 LONDON(BUSINESS WIRE) Please be advised the following issue will be redeemed at par due to a EARLY REDEMPTION on 20 Apr 2011 ● Barclays Series ,250,000,000 Due 20 Apr 2016 - XS0240949791 The outstanding balance will therefore be zero Please amend your records accordingly. Barclays Bank PLC Source: Barclays Bank PLC Exhibit No.14 LONDON(BUSINESS WIRE) As Agent Bank, please be advised of the following rate determined on: 24/02/11 Issue � Barclays Bank PLC - Series 160 - EUR 1,500,000,000 FRN due 30 May 2017 ISIN Number � XS0301811070 ISIN Reference � 30181107 Issue Nomin EUR � 1,500,000,000 Period � 28/02/11 to 31/05/11 Payment Date 31/05/11 Number of Days � 92 Rate � 1.288 Denomination EUR � 1,500,000,000 � � Amount Payable per Denomination � 4,937,333.33 � � Bank of New York Rate Fix Desk Telephone � 44 1202 689580 Corporate Trust Services Facsimile � 44 1202 689601 Barclays Bank PLC Source: Barclays Bank PLC Exhibit No.15 LONDON(BUSINESS WIRE) As Agent Bank, please be advised of the following rate determined on: 24/02/11 Issue � Barclays Bank Plc - Series 2 - USD 750,000,000 Undated Floating Rate Primary Capital Notes ISIN Number � GB0000777705 ISIN Reference � Issue Nomin USD � 750,000,000 Period � 28/02/11 to 31/08/11 Payment Date 31/08/11 Number of Days � 184 Rate � 0.5625 Denomination USD � 10,000 � 100,000 � Amount Payable per Denomination � 28.75 � 287.50 � Bank of New York Rate Fix Desk Telephone � 44 1202 689580 Corporate Trust Services Facsimile � 44 1202 689601 Barclays Bank PLC Source: Barclays Bank PLC Exhibit No.16 LONDON(BUSINESS WIRE) As Agent Bank, please be advised of the following rate determined on: 25/02/11 Issue � Barclays Bank PLC - Series 112 - EUR 50,000,000 Subordinated FRN due 01 Mar 2022 ISIN Number � XS0144176996 ISIN Reference � 014417699 Issue Nomin EUR � 50,000,000 Period � 01/03/11 to 01/09/11 Payment Date 01/09/11 Number of Days � 184 Rate � 1.777 Denomination EUR � 50,000,000 � � Amount Payable per Denomination � 454,122.22 � � Bank of New York Rate Fix Desk Telephone � 44 1202 689580 Corporate Trust Services Facsimile � 44 1202 689601 Barclays Bank PLC Source: Barclays Bank PLC Exhibit No.17 ﻿28 February 2011 Barclays PLC - Voting Rights and Capital In conformity with theDisclosure and Transparency Rules,Barclays PLC'sissued sharecapital consistsof12,183,430,503 ordinary shareswith voting rightsas at25 February 2011. There are no ordinary shares held in Treasury. The above figure(12,183,430,503)maybe used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, Barclays PLC under the FSA's Disclosure and Transparency Rules.
